Citation Nr: 0832959	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  What evaluation is warranted for a chronic low back 
strain from May 20, 2005?

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a torn right medial meniscus with 
chondromalacia.

3.  Entitlement to an increased rating in excess of 20 
percent for residuals of torn left knee ligaments.

4.  Entitlement to service connection for a chronic right 
shoulder impingement syndrome secondary to residuals of a 
torn right medial meniscus with chondromalacia and residuals 
of torn left knee ligaments.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1966 to 
February 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the claims sought.

In February 2007, the veteran offered testimony before a 
Decision Review Officer at a hearing at the Togus RO.  A 
transcript of the hearing is in the claims file.

The record raises the issue of entitlement to a total 
disability evaluation based on individual unemployability due 
to service connected disorders.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  

The issues pertaining to entitlement to a higher initial 
rating for a back disorder, and entitlement to increased 
ratings for bilateral knee disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDING OF FACT

There is no competent evidence that a chronic right shoulder 
impingement syndrome is attributable to either or both 
service-connected left and/or right knee disabilities.


CONCLUSION OF LAW

A chronic right shoulder impingement syndrome was not caused 
or aggravated by the veteran's service-connected residuals of 
a torn right medial meniscus with chondromalacia, and/or by 
residuals of torn left knee ligaments.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in July 2005 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned until 
correspondence dated in March 2007.  The record, however, 
shows that any prejudice that failure caused was harmless, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, and thus any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records, providing the veteran's 
with an opportunity for a hearing, and, as warranted by law, 
affording a VA examination.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and RO hearing 
transcript.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

The veteran is currently service connected for left and right 
knee disabilities and claims that his right shoulder was 
injured when his left knee weakened under him, causing him to 
lose his balance and fall from a roof.  See November 2005 VA 
examination.  He did not seek medical treatment after his 
fall.  See February 2007 RO hearing transcript, pp. 2-3.  At 
a November 2005 VA examination, the veteran reported weakness 
with slight difficulty in lifting objects with a straight 
right arm.  He physician noted that the veteran had a steroid 
injection in the spring of 2005.  The veteran denied 
stiffness, but reported pain in the right anterior shoulder.  
Physical examination resulted in a diagnosis of chronic 
impingement syndrome in both shoulders.  The Board finds that 
this qualifies as a current disability.

The Board, however, does not find that the record contains a 
competent nexus opinion linking the veteran's current right 
shoulder disability to his service-connected knee 
disabilities.  The examiner was asked to opine whether the 
veteran's knee disabilities contributed to his right shoulder 
disability.  The examiner stated that the "knees have not 
affected the shoulders, where a chronic degenerative process 
has created [the current] pathology."

The record does not contain any other medical opinion 
addressing the etiology of the veteran's right shoulder 
disorder.  Recent medical records reveal that the veteran 
currently has difficulty with his left shoulder and has 
developed rotator cuff tendonitis, but there is no mention of 
any increasing problems with his right shoulder that could be 
attributed to his reported fall.  See April 2002 VA 
outpatient record.  The veteran has only claimed entitlement 
to service connection for a right shoulder injury, secondary 
to his knee disabilities.  He has not claimed entitlement to 
service connection on a direct basis.  The Board also notes 
that the veteran worked as a carpenter and in construction 
until January 2006, and he has admitted that his job involved 
a great deal of physical labor.  See March 2007 lay 
statement, February 2007 RO hearing transcript, p. 3.

The Board has carefully reviewed the veteran's own testimony 
and contentions and acknowledges his belief that his right 
shoulder disability is the result of his knee disabilities.  
The Board, however, must rely upon competent medical evidence 
to determine the etiology of a disability.  While the 
appellant, as a lay person, is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding the medical etiology of this 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Only a medical professional can provide this 
evidence, and in this case, the record contains no competent 
medical evidence suggesting an etiological link between the 
appellant's right shoulder disability and his service-
connected knee disabilities.  Therefore, this claim is 
denied.

The Board considered the doctrine of reasonable doubt.  As 
the preponderance of the evidence is against the veteran's 
claim, however, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic right shoulder 
impingement syndrome, secondary to residuals of a torn right 
medial meniscus with chondromalacia and/or residuals of torn 
left knee ligaments, is denied.


REMAND

The veteran was last afforded a VA examination in November 
2005.  Since then his left knee, right knee, and lower back 
disabilities have reportedly worsened, and the veteran 
reports leaving his job due to his disabilities.  While 
numerous records have been added to the file since the 2005 
VA examination, the Board cannot accurately assess the 
current state of the veteran's disabilities without a new 
examination and medical opinion.  

In this regard, as to the veteran's chronic low back strain, 
VA outpatient records from May through September 2007, note 
that a complaint that lower back pain has increased over the 
years.  See July 2007 VA outpatient report, September 2007 
chiropractic consult.  Unfortunately, range of motion studies 
have not been documented since the November 2005 examination.  
Given that a chiropractor noted in a September 2007 
consultation that the veteran's low back pain is "increased 
with slight anterior flexion . . . bending and twisting," 
and that trunk motion is limited due to lower back pain on 
the left side while in left and right lateral bending 
positions; and given the appellant's recent report of back 
spasms due to his low back strain, further development is in 
order.

Regarding the veteran's residuals of torn left knee 
ligaments, range of motion studies were documented in 
November 2005 and August 2006.  His range of motion in his 
left knee was 95 degrees flexion and 90 degrees flexion, 
respectively.  He reportedly left his job in January 2006 due 
to knee and back pain.  See RO transcript, p. 3.  At his 
August 2006 outpatient appointment, the veteran stated that 
his knees were getting worse.  Other medical records note 
complaints of increased knee pain.  See, e.g., July 2007 and 
September 2007 outpatient records.  Since then, the veteran 
has been scheduled for, and possibly undergone, a total left 
knee replacement.  See September 2007 outpatient report 
(surgery anticipated for "next spring").  In September 
2007, he received a left shoe orthotic to begin a trial of 
lift therapy.  The most recent medical records in the claims 
file are from September 2007.  Due to reports of increased 
left knee disability and possible surgery, a new VA 
examination is needed to determine the full extent of his 
disability.

While the veteran's right knee disability is less severe than 
his left, there are suggestions of increased right knee pain 
since his November2005 VA examination.  See, e.g., August 
2006 outpatient report.  The August 2006 VA outpatient report 
states that range of motion had decreased to about 90 degrees 
flexion and occasional swelling was reported.  It is unclear 
from this report if the orthopedist is only referring to the 
left knee or also referring to the right.  The veteran was 
diagnosed with severe degenerative joint disease of the 
knees.  As the right knee arguably is worse, and as motion 
studies have not been documented since 2006, a new 
examination is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request any additional 
records since October 2007 from the Togus 
VA Medical Center  and any other medical 
records pertaining to the veteran's 
disabilities.

2.  Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination by 
a physician.  The physician should examine 
the veteran and all pertinent records, 
including any newly-submitted evidence, to 
determine the nature and extent of the 
veteran's left knee, right knee, and lower 
back disabilities.  The veteran's claims 
folder must be provided to the examiner 
for review, including any newly-obtained 
evidence.  The physician should conduct 
all relevant tests, including range of 
motion studies on the left knee, right 
knee, and back.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
must be described.  The physician should 
identify any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain must be 
identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician must express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the physician should 
so state.  A complete rationale must be 
provided for any opinion offered.  

3.  The RO should also schedule the 
veteran for a VA neurological examination 
by a physician.  The physician should 
examine the veteran and all pertinent 
records, including any newly-submitted 
evidence, to determine the nature and 
extent of any neuropathy caused by the 
appellant's low back strain.  The 
veteran's claims folder must be provided 
to the examiner for review, including any 
newly-obtained evidence.  The physician 
should differentiate any neurological 
changes caused by the appellant's low back 
strain from those caused by such non 
service connected disorders as diabetes 
mellitus.  A complete rationale must be 
provided for any opinion offered.  

4.  The veteran is hereby notified that it 
is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The RO should review the physician's 
reports to ensure that they are in 
complete compliance with the directives of 
this remand.  If any examination report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

6.  Thereafter, the RO should readjudicate 
the claims.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


